Opinion issued July 20, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00577-CV
———————————
IN re occidental chemical corp., Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Occidental Chemical Corp., has filed a petition for writ of mandamus,
challenging the trial court’s June 2, 2011 temporary injunction.[1]  
We deny the petition for
writ of mandamus.  We also deny
any pending motions as moot.
PER CURIAM
Panel
consists of Justices Jennings, Higley, and Massengale.
 




[1]
          The underlying case is Occidental Chemical Corp. v. ETC NGL
Transport, LLC, No. 2011-30775, in the 189th District Court of Harris
County, Texas, the Honorable Bill Burke presiding.